UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1556


ZIAD AKL, M.D., F.A.C.P,

                  Plaintiff - Appellant,

             v.

VIRGINIA HOSPITAL CENTER ARLINGTON HEALTH SYSTEM; INFECTIOUS
DISEASES AND MEDICAL ASSOCIATES, INC.; YORKE ALLEN, MD; GARY
BROWN, ESQ.; M. ANTHONY CASOLARO, MD; JAMES COLE; WILLIAM
DOUGHERTY, MD; BETH DYSON-MUSKOPF; JOHN GARRETT, MD; ROBERT
HOLMAN, MD; FRANK MCGRATH, MD; ARCHIE MCPHERSON, MD; TALAL
MUNASIFI, MD; BONNIE O’HARE; LAURA PEDERSON, RN; MARLANA
PLEGER, RN; STEVEN ZIMMET, MD,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:07-cv-00073-CMH)


Submitted:    February 26, 2009             Decided:   April 16, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Rosenau, Washington, D.C., for Appellant.  Deborah B.
Baum, PILLSBURY WINTHROP SHAW PITTMAN, LLP, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ziad    Akl    appeals   from     the    district      court’s       order

granting the Defendants’ motion and dismissing his complaint in

which he alleged numerous claims arising from the revocation of

his medical privileges at the Virginia Hospital Center-Arlington

Health Systems.         We have reviewed the parties’ briefs, the joint

appendix, and the district court’s opinion and order and find no

reversible error.            Accordingly, we affirm substantially for the

reasons stated by the district court.                  See Akl v. Virginia Hosp.

Ctr.,    No.     1:07-cv-00073-CMH       (E.D.    Va.     July      18,    2007);    see

Modaber v. Culpeper Mem. Hosp. Inc., 674 F.2d 1023, 1026 (4th

Cir. 1982).           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court       and   argument   would     not   aid    the   decisional

process.

                                                                              AFFIRMED




                                          2